Citation Nr: 1510506	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to September 1966.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

In June 2014, the Board remanded this claim for additional development.  In October 2014, following the completion of the requested development, the RO assigned an initial disability rating of 40 percent, effective from June 23, 2009, the date of the Veteran's claim for service connection.  


FINDING OF FACT

In a statement signed by the Veteran on November 21, 2014 and received by VA on that same date, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement signed by the Veteran on November 21, 2014, and received by VA on the same day, the Veteran indicated his agreement with the 40 percent rating assigned by the October 2014 rating decision.  He also stated he did not wish to have his appeal forwarded to the Board.  The Board finds that this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Thus, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


